UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-09005 Name of Registrant: Massachusetts Tax-Exempt Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 28, 2017 Item 1: Schedule of Investments Vanguard Massachusetts Tax-Exempt Fund Schedule of Investments (unaudited) As of February 28, 2017 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.3%) Massachusetts (98.9%) Boston MA GO 5.000% 2/1/24 2,345 2,697 Boston MA GO 5.000% 3/1/24 3,000 3,534 Boston MA GO 5.000% 4/1/28 1,940 2,307 Boston MA Housing Authority Revenue 5.000% 4/1/23 (4) 2,000 2,083 Boston MA Housing Authority Revenue 5.000% 4/1/25 (4) 5,440 5,663 Boston MA Water & Sewer Commission Revenue 5.000% 5/1/19 (Prere.) 3,725 4,042 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/19 (Prere.) 1,000 1,102 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/20 1,550 1,759 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/30 750 865 Cambridge MA GO 5.000% 1/1/23 850 980 Cambridge MA GO 4.000% 1/1/26 1,600 1,804 Cambridge MA GO 4.000% 1/1/27 1,000 1,118 Essex MA North Shore Agricultural & Technical School District GO 4.000% 6/1/39 2,810 2,886 Holyoke MA GO 5.000% 9/1/30 1,690 1,911 Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/31 2,285 2,865 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/41 7,430 8,337 Massachusetts Bay Transportation Authority Sales Tax Revenue 0.000% 7/1/17 (Prere.) 1,020 577 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/17 (ETM) 75 76 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/22 3,500 4,141 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/22 5,285 6,320 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/23 4,000 4,743 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/23 2,825 3,394 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/27 5,950 7,228 Massachusetts Bay Transportation Authority Sales Tax Revenue 4.000% 7/1/32 2,870 3,024 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/32 2,900 3,632 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/33 10,000 12,563 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/33 2,000 2,513 Massachusetts Bay Transportation Authority Sales Tax Revenue 4.000% 7/1/35 1,980 2,054 Massachusetts Bay Transportation Authority Sales Tax Revenue 4.000% 7/1/35 3,000 3,112 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/35 2,145 2,359 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.740% 3/7/17 2,879 2,879 Massachusetts Bay Transportation Authority Sales Tax Revenue VRDO 0.660% 3/7/17 2,405 2,405 Massachusetts Clean Energy Cooperative Corp. Revenue (Municipal Lighting Plant) 5.000% 7/1/26 2,875 3,322 Massachusetts Clean Energy Cooperative Corp. Revenue (Municipal Lighting Plant) 5.000% 7/1/29 2,000 2,276 Massachusetts Clean Energy Cooperative Corp. Revenue (Municipal Lighting Plant) 5.000% 7/1/32 2,500 2,811 Massachusetts Clean Water Trust Revenue 5.000% 2/1/28 3,000 3,517 Massachusetts Clean Water Trust Revenue 5.000% 2/1/29 405 487 Massachusetts Clean Water Trust Revenue 5.000% 2/1/30 405 484 Massachusetts Clean Water Trust Revenue 5.000% 2/1/35 3,000 3,425 Massachusetts Clean Water Trust Revenue 5.000% 2/1/45 2,085 2,358 Massachusetts College Building Authority Revenue 5.000% 5/1/25 1,100 1,263 Massachusetts College Building Authority Revenue 5.000% 5/1/26 1,430 1,664 Massachusetts College Building Authority Revenue 5.000% 5/1/27 1,200 1,392 Massachusetts College Building Authority Revenue 4.000% 5/1/29 2,015 2,191 Massachusetts College Building Authority Revenue 5.000% 5/1/29 1,500 1,657 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,075 1,219 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,610 1,776 Massachusetts College Building Authority Revenue 5.000% 5/1/31 2,000 2,284 Massachusetts College Building Authority Revenue 5.000% 5/1/36 4,000 4,462 Massachusetts College Building Authority Revenue 5.000% 5/1/39 3,000 3,362 Massachusetts College Building Authority Revenue 5.000% 5/1/41 5,000 5,562 Massachusetts College Building Authority Revenue 5.000% 5/1/43 3,285 3,651 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/20 3,500 3,857 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/23 3,000 3,305 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/32 5,620 6,127 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/35 2,350 2,571 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/37 3,000 3,248 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.660% 3/7/17 2,700 2,700 Massachusetts Development Finance Agency Hospital Revenue (Cape Cod Healthcare Obligated Group) 5.250% 11/15/36 5,130 5,715 Massachusetts Development Finance Agency Revenue (Baystate Medical Obligated Group) 5.000% 7/1/34 1,500 1,661 Massachusetts Development Finance Agency Revenue (Bentley University) 5.000% 7/1/40 5,750 6,442 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.000% 10/1/31 1,685 1,955 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.250% 10/1/41 3,300 3,719 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.000% 10/1/46 1,500 1,686 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/22 2,000 2,254 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/28 1,250 1,363 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/29 1,500 1,630 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/30 1,430 1,550 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/31 1,250 1,351 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/19 500 545 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/40 2,000 2,191 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/42 2,000 2,284 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/22 (Prere.) 470 552 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/22 (Prere.) 2,995 3,518 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/29 2,535 2,751 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/29 3,100 3,420 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/30 2,450 2,681 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/31 4,245 4,625 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/34 1,510 1,623 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/37 1,000 1,067 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/44 7,000 7,325 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 7/1/17 (Prere.) 10,000 10,150 Massachusetts Development Finance Agency Revenue (Boston University) 6.000% 5/15/29 (2) 1,400 1,701 Massachusetts Development Finance Agency Revenue (Boston University) 5.375% 5/15/39 1,575 1,904 Massachusetts Development Finance Agency Revenue (Boston University) 4.000% 10/1/46 3,000 3,045 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 10/1/46 3,000 3,372 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 10/1/48 5,000 5,547 Massachusetts Development Finance Agency Revenue (Boston University) 6.000% 5/15/59 (10) 5,575 6,962 Massachusetts Development Finance Agency Revenue (Broad Institute Inc.) 5.250% 4/1/37 4,000 4,471 Massachusetts Development Finance Agency Revenue (CareGroup Inc.) 5.000% 7/1/28 3,000 3,494 Massachusetts Development Finance Agency Revenue (CareGroup Inc.) 5.000% 7/1/32 1,000 1,114 Massachusetts Development Finance Agency Revenue (CareGroup Inc.) 5.000% 7/1/33 1,000 1,105 Massachusetts Development Finance Agency Revenue (CareGroup Inc.) 5.000% 7/1/37 1,000 1,114 Massachusetts Development Finance Agency Revenue (CareGroup Inc.) 5.000% 7/1/38 1,000 1,114 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.250% 12/1/25 600 646 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.625% 12/1/30 550 593 Massachusetts Development Finance Agency Revenue (Children's Hospital) 5.000% 10/1/34 2,440 2,771 Massachusetts Development Finance Agency Revenue (Children's Hospital) 5.000% 10/1/46 4,000 4,496 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.000% 5/1/35 5,210 5,872 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.500% 2/1/40 2,160 2,381 Massachusetts Development Finance Agency Revenue (Dana-Farber Cancer Institute) 5.000% 12/1/30 2,115 2,463 Massachusetts Development Finance Agency Revenue (Dana-Farber Cancer Institute) 5.000% 12/1/41 11,105 12,345 Massachusetts Development Finance Agency Revenue (Dana-Farber Cancer Institute) 5.000% 12/1/46 4,000 4,412 Massachusetts Development Finance Agency Revenue (Deerfield Academy) 5.000% 10/1/40 4,665 5,184 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/28 1,825 1,997 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/35 3,000 3,169 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/40 6,000 6,244 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/41 2,960 3,111 Massachusetts Development Finance Agency Revenue (Emerson College) 5.250% 1/1/42 1,700 1,873 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/47 4,330 4,650 Massachusetts Development Finance Agency Revenue (Emmanuel College) 5.000% 10/1/43 4,000 4,234 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/20 (Prere.) 9,790 11,087 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/20 (Prere.) 740 838 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/20 (Prere.) 260 294 Massachusetts Development Finance Agency Revenue (Harvard University) 5.250% 2/1/21 (Prere.) 11,000 12,639 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 7/15/33 5,340 6,327 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 7/15/34 5,000 5,897 Massachusetts Development Finance Agency Revenue (Harvard University) 4.000% 7/15/36 3,500 3,737 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 7/15/36 9,340 11,707 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 7/15/40 20,000 25,471 Massachusetts Development Finance Agency Revenue (Lahey Clinic Obligated Group) 5.000% 8/15/28 750 832 Massachusetts Development Finance Agency Revenue (Lahey Clinic Obligated Group) 5.000% 8/15/40 1,750 1,923 Massachusetts Development Finance Agency Revenue (Lahey Clinic Obligated Group) 5.000% 8/15/45 9,000 9,864 Massachusetts Development Finance Agency Revenue (Loomis Obligated Group) 6.000% 1/1/33 4,000 4,367 Massachusetts Development Finance Agency Revenue (Lowell General Hospital) 5.000% 7/1/37 4,800 5,055 Massachusetts Development Finance Agency Revenue (Lowell General Hospital) 5.000% 7/1/44 4,650 4,876 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/19 175 190 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/21 300 344 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/23 250 293 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/26 1,380 1,564 Massachusetts Development Finance Agency Revenue (MCPHS University) 5.000% 7/1/31 400 460 Massachusetts Development Finance Agency Revenue (MCPHS University) 5.000% 7/1/32 300 342 Massachusetts Development Finance Agency Revenue (MCPHS University) 5.000% 7/1/37 450 504 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.000% 7/1/32 2,000 2,082 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.250% 7/1/42 1,920 2,001 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.125% 7/1/44 1,500 1,568 Massachusetts Development Finance Agency Revenue (Milford Regional Medical Center) 5.625% 7/15/36 1,000 1,101 Massachusetts Development Finance Agency Revenue (Milford Regional Medical Center) 5.750% 7/15/43 5,755 6,327 Massachusetts Development Finance Agency Revenue (Mount Holyoke College) 5.000% 7/1/18 (Prere.) 1,500 1,583 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 10/1/29 3,250 3,653 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 10/1/30 1,750 1,976 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 3/1/32 950 1,061 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 3/1/39 3,500 3,849 Massachusetts Development Finance Agency Revenue (Olin College) 5.000% 11/1/38 6,000 6,705 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/28 2,000 2,260 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/29 6,000 6,953 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/30 1,500 1,677 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/31 5,705 6,340 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 4.000% 7/1/32 8,000 8,316 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/36 4,000 4,411 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/40 3,000 3,298 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.375% 7/1/41 4,000 4,376 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/45 3,775 4,121 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/47 5,000 5,471 Massachusetts Development Finance Agency Revenue (Partners Healthcare) VRDO 0.550% 3/1/17 LOC 3,200 3,200 Massachusetts Development Finance Agency Revenue (Phillips Academy) 5.000% 9/1/38 1,545 1,774 Massachusetts Development Finance Agency Revenue (Phillips Academy) 5.000% 9/1/43 8,295 9,491 Massachusetts Development Finance Agency Revenue (Seven Hills Foundation Obligated Group) 5.000% 9/1/35 1,500 1,558 Massachusetts Development Finance Agency Revenue (Simmons College) 5.500% 10/1/28 1,000 1,144 Massachusetts Development Finance Agency Revenue (Simmons College) 5.125% 10/1/33 2,000 2,167 Massachusetts Development Finance Agency Revenue (Simmons College) 5.000% 10/1/36 2,250 2,416 Massachusetts Development Finance Agency Revenue (Simmons College) 5.250% 10/1/39 3,000 3,286 Massachusetts Development Finance Agency Revenue (South Shore Hospital Inc.) 5.000% 7/1/41 2,000 2,187 Massachusetts Development Finance Agency Revenue (Southcoast Health System Obligated Group) 5.000% 7/1/27 1,550 1,743 Massachusetts Development Finance Agency Revenue (Sterling & Francine Clark Art Institute) 5.000% 7/1/34 1,000 1,141 Massachusetts Development Finance Agency Revenue (Sterling & Francine Clark Art Institute) 5.000% 7/1/35 2,000 2,274 Massachusetts Development Finance Agency Revenue (Sterling & Francine Clark Art Institute) 4.000% 7/1/41 4,000 4,082 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.000% 7/1/30 3,000 3,161 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.125% 7/1/40 3,000 3,138 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.250% 1/1/27 3,545 4,011 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 7.250% 1/1/32 4,500 5,242 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.750% 1/1/36 850 965 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.875% 1/1/41 2,000 2,280 Massachusetts Development Finance Agency Revenue (Tufts University) 5.000% 8/15/38 1,000 1,133 Massachusetts Development Finance Agency Revenue (UMass Memorial Health Care Obligated Group) 5.000% 7/1/31 1,000 1,099 Massachusetts Development Finance Agency Revenue (UMass Memorial Health Care Obligated Group) 5.000% 7/1/32 1,000 1,092 Massachusetts Development Finance Agency Revenue (UMass Memorial Health Care Obligated Group) 5.000% 7/1/38 3,000 3,255 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.125% 7/1/26 2,750 3,024 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.000% 7/1/31 1,000 1,101 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.500% 7/1/31 5,500 6,051 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.000% 7/1/41 700 749 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.000% 7/1/46 1,355 1,444 Massachusetts Development Finance Agency Revenue (Wellesley College) 5.000% 7/1/42 2,000 2,256 Massachusetts Development Finance Agency Revenue (Wentworth Institute of Technology Inc.) 5.000% 10/1/46 4,250 4,568 Massachusetts Development Finance Agency Revenue (Western New England University) 5.000% 9/1/45 2,825 3,038 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 5.000% 1/1/35 1,720 1,942 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 5.000% 1/1/36 1,000 1,125 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 5.000% 1/1/36 (12) 2,650 2,720 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 0.000% 1/1/37 (12) 4,600 2,048 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 0.000% 1/1/38 (12) 5,000 2,142 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 0.000% 1/1/39 (12) 5,000 2,056 Massachusetts Development Finance Agency Revenue (Williams College) 5.000% 7/1/33 5,600 6,516 Massachusetts Development Finance Agency Revenue (Williams College) 5.000% 7/1/38 4,000 4,545 Massachusetts Development Finance Agency Revenue (Worcester Polytechnic Institute) 5.000% 9/1/50 2,650 2,891 Massachusetts Development Finance Agency Revenue (Worcester Polytechnic Institute) 5.000% 9/1/52 10,095 11,122 Massachusetts Development Finance Agency Special Obligation Revenue 5.000% 5/1/34 1,295 1,474 Massachusetts Development Finance Agency Special Obligation Revenue 5.000% 5/1/39 6,470 7,312 Massachusetts Development Finance Agency Special Obligation Revenue 5.000% 5/1/39 1,000 1,130 Massachusetts Federal Highway GAN (Accelerated Bridge Program) 5.000% 6/15/26 3,000 3,450 Massachusetts Federal Highway Revenue 5.000% 6/15/27 6,000 7,062 Massachusetts GO 5.000% 8/1/17 (Prere.) 1,250 1,273 Massachusetts GO 5.250% 8/1/17 (Prere.) 1,500 1,529 Massachusetts GO 5.000% 7/1/19 (Prere.) 780 851 Massachusetts GO 5.500% 10/1/19 (12) 1,000 1,112 Massachusetts GO 5.500% 10/1/19 (2) 2,000 2,225 Massachusetts GO 5.000% 8/1/21 (Prere.) 2,000 2,308 Massachusetts GO 5.250% 8/1/22 5,000 5,943 Massachusetts GO 5.000% 5/1/23 2,500 2,963 Massachusetts GO 5.250% 8/1/23 1,000 1,206 Massachusetts GO 5.000% 11/1/23 4,000 4,706 Massachusetts GO 5.000% 7/1/24 5,765 6,721 Massachusetts GO 5.000% 11/1/24 3,500 4,106 Massachusetts GO 5.000% 7/1/25 9,000 10,478 Massachusetts GO 5.000% 7/1/26 9,000 10,463 Massachusetts GO 5.000% 8/1/26 6,500 7,469 Massachusetts GO 5.000% 7/1/27 5,000 6,143 Massachusetts GO 5.000% 7/1/28 2,570 3,175 Massachusetts GO 5.000% 7/1/28 10,740 12,875 Massachusetts GO 5.000% 7/1/29 4,900 5,834 Massachusetts GO 5.000% 7/1/30 560 663 Massachusetts GO 5.500% 8/1/30 (2) 7,000 8,956 Massachusetts GO 5.000% 7/1/32 3,460 4,048 Massachusetts GO 4.000% 8/1/32 5,000 5,263 Massachusetts GO 5.000% 7/1/33 5,215 6,068 Massachusetts GO 4.500% 7/1/34 6,500 7,094 Massachusetts GO 5.000% 7/1/34 5,000 5,787 Massachusetts GO 5.000% 12/1/34 13,000 15,125 Massachusetts GO 4.000% 5/1/35 5,000 5,166 Massachusetts GO 5.000% 7/1/35 5,000 5,765 Massachusetts GO 5.000% 7/1/35 4,000 4,580 Massachusetts GO 5.000% 7/1/36 4,000 4,595 Massachusetts GO 5.000% 8/1/36 9,000 10,104 Massachusetts GO 5.000% 12/1/36 3,000 3,463 Massachusetts GO 5.000% 7/1/37 500 570 Massachusetts GO 5.000% 8/1/37 5,000 5,602 Massachusetts GO 4.000% 4/1/38 4,000 4,100 Massachusetts GO 5.000% 7/1/38 5,000 5,730 Massachusetts GO 5.000% 12/1/38 2,500 2,879 Massachusetts GO 5.000% 7/1/40 8,000 9,097 Massachusetts GO 5.000% 3/1/41 8,000 8,956 Massachusetts GO 4.000% 9/1/41 3,000 3,065 Massachusetts GO 4.000% 9/1/42 6,900 7,054 Massachusetts GO 4.000% 6/1/43 7,820 7,918 Massachusetts GO 4.500% 8/1/43 3,705 3,983 Massachusetts GO 3.000% 4/1/44 5,755 4,881 Massachusetts GO 4.000% 12/1/44 7,350 7,505 Massachusetts GO 4.000% 5/1/45 10,000 10,214 Massachusetts GO 5.000% 7/1/45 2,000 2,266 Massachusetts GO 4.000% 12/1/45 10,000 10,202 Massachusetts GO 4.000% 4/1/46 1,215 1,235 Massachusetts GO 3.000% 9/1/46 850 716 1 Massachusetts GO TOB VRDO 0.620% 3/1/17 LOC 12,010 12,010 Massachusetts GO VRDO 0.530% 3/1/17 1,870 1,870 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.560% 3/1/17 LOC 4,700 4,700 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.570% 3/1/17 LOC 14,200 14,200 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.570% 3/1/17 LOC 2,500 2,500 Massachusetts Health & Educational Facilities Authority Revenue (Berklee College of Music) 5.000% 10/1/26 120 123 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/18 (Prere.) 315 332 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/18 (Prere.) 2,575 2,715 Massachusetts Health & Educational Facilities Authority Revenue (CareGroup) 5.000% 7/1/18 (Prere.) 2,000 2,110 Massachusetts Health & Educational Facilities Authority Revenue (CareGroup) 5.125% 7/1/18 (Prere.) 3,015 3,186 Massachusetts Health & Educational Facilities Authority Revenue (CareGroup) 5.125% 7/1/18 (Prere.) 3,500 3,698 Massachusetts Health & Educational Facilities Authority Revenue (Children's Hospital) 5.500% 12/1/39 4,000 4,373 Massachusetts Health & Educational Facilities Authority Revenue (Dana-Farber Cancer Institute) 5.000% 12/1/37 5,000 5,283 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/19 (Prere.) 925 1,023 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/19 (Prere.) 810 896 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 3,000 3,464 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/19 (Prere.) 2,080 2,257 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/19 (Prere.) 1,650 1,790 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.500% 7/1/18 (Prere.) 1,000 1,062 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/30 3,000 3,821 Massachusetts Health & Educational Facilities Authority Revenue (Museum of Fine Arts) VRDO 0.570% 3/1/17 1,100 1,100 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/19 3,000 3,279 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/23 3,435 3,637 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/32 1,000 1,111 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/33 3,000 3,157 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.250% 7/1/29 10,000 10,915 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/39 500 538 1 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) TOB VRDO 0.670% 3/7/17 3,800 3,800 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.630% 3/7/17 200 200 Massachusetts Health & Educational Facilities Authority Revenue (South Coast Health System) 5.000% 7/1/39 6,000 6,250 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) 5.250% 2/15/22 1,400 1,642 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.530% 3/1/17 3,200 3,200 Massachusetts Health & Educational Facilities Authority Revenue (UMass Memorial Medical Center) 5.000% 7/1/21 100 110 Massachusetts Health & Educational Facilities Authority Revenue (Winchester Hospital) 5.250% 7/1/38 2,840 3,057 Massachusetts Housing Finance Agency Single Family Housing Revenue 2.650% 12/1/41 3,370 3,416 Massachusetts Housing Finance Agency Single Family Housing Revenue 2.750% 12/1/41 1,005 1,016 Massachusetts Housing Finance Agency Single Family Housing Revenue 3.500% 6/1/42 1,045 1,097 Massachusetts Housing Finance Agency Single Family Housing Revenue 4.000% 12/1/43 2,845 2,948 Massachusetts Housing Finance Agency Single Family Housing Revenue 4.000% 12/1/44 2,865 2,997 Massachusetts Housing Finance Agency Single Family Housing Revenue 4.000% 6/1/45 1,475 1,560 Massachusetts Port Authority Revenue 5.000% 7/1/25 1,230 1,416 Massachusetts Port Authority Revenue 5.000% 7/1/30 2,000 2,288 Massachusetts Port Authority Revenue 5.000% 7/1/31 1,800 2,050 Massachusetts Port Authority Revenue 5.000% 7/1/33 4,650 5,258 Massachusetts Port Authority Revenue 5.000% 7/1/34 3,845 4,381 Massachusetts Port Authority Revenue 5.000% 7/1/35 1,500 1,718 Massachusetts Port Authority Revenue 5.000% 7/1/40 6,850 7,789 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/17 (Prere.) 20 20 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/22 5,000 5,866 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/25 3,110 3,610 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/26 5,000 5,798 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 10,000 11,573 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/28 7,250 8,372 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/29 11,450 13,209 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 11/15/29 2,400 2,857 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 8,000 9,229 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 11/15/30 4,700 5,578 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 11/15/31 7,855 9,279 Massachusetts School Building Authority Dedicated Sales Tax Revenue 4.000% 8/15/32 4,000 4,217 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/32 2,400 2,705 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 11/15/34 2,000 2,295 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 11/15/34 7,000 8,133 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.250% 10/15/35 10,000 11,392 Massachusetts School Building Authority Dedicated Sales Tax Revenue 4.000% 8/15/36 5,000 5,167 Massachusetts School Building Authority Dedicated Sales Tax Revenue 4.000% 1/15/37 3,000 3,084 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 11/15/37 5,000 5,688 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/38 2,660 2,988 Massachusetts School Building Authority Dedicated Sales Tax Revenue 4.000% 11/15/46 4,700 4,791 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/27 (14) 10,000 12,454 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/28 (14) 3,750 4,683 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/21 (Prere.) 2,000 2,297 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/33 2,050 2,294 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 4.000% 6/1/37 1,960 2,031 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/38 2,750 3,077 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/43 5,000 5,584 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/44 5,000 5,644 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 4.000% 6/1/45 7,000 7,152 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 4.000% 6/1/46 5,000 5,105 Massachusetts Transportation Fund Revenue (Rail Enhancement Program) 5.000% 6/1/40 5,000 5,719 Massachusetts Transportation Fund Revenue (Rail Enhancement Program) 4.000% 6/1/45 7,300 7,554 Massachusetts Transportation Fund Revenue (Rail Enhancement Program) 5.000% 6/1/45 5,640 6,424 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/20 (14) 3,000 2,873 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/25 (14) 5,000 4,109 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/28 (14) 6,670 4,955 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/17 540 542 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/22 3,000 3,532 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/27 8,000 9,508 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/28 975 1,152 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/29 1,520 1,910 Massachusetts Water Pollution Abatement Trust Revenue 5.750% 8/1/29 190 191 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/32 5,685 6,163 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/32 2,415 2,687 Massachusetts Water Resources Authority Revenue 5.000% 8/1/17 (Prere.) 875 891 Massachusetts Water Resources Authority Revenue 5.000% 8/1/17 (Prere.) 500 509 Massachusetts Water Resources Authority Revenue 5.000% 8/1/19 (Prere.) 2,950 3,227 Massachusetts Water Resources Authority Revenue 5.000% 8/1/20 (Prere.) 2,775 3,120 2 Massachusetts Water Resources Authority Revenue 5.000% 8/1/20 (Prere.) 500 562 Massachusetts Water Resources Authority Revenue 5.500% 8/1/20 (4) 1,000 1,144 Massachusetts Water Resources Authority Revenue 5.000% 8/1/21 (Prere.) 180 208 Massachusetts Water Resources Authority Revenue 5.000% 8/1/21 (Prere.) 820 945 Massachusetts Water Resources Authority Revenue 5.000% 8/1/22 (Prere.) 2,400 2,826 Massachusetts Water Resources Authority Revenue 5.500% 8/1/22 (4) 1,490 1,792 Massachusetts Water Resources Authority Revenue 5.000% 8/1/27 5,000 6,046 Massachusetts Water Resources Authority Revenue 5.000% 8/1/27 2,000 2,237 Massachusetts Water Resources Authority Revenue 5.000% 8/1/28 800 959 Massachusetts Water Resources Authority Revenue 5.000% 8/1/29 6,000 6,848 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 2,270 2,681 Massachusetts Water Resources Authority Revenue 5.250% 8/1/31 (4) 1,000 1,247 Massachusetts Water Resources Authority Revenue 5.000% 8/1/32 5,000 5,869 Massachusetts Water Resources Authority Revenue 5.000% 8/1/34 (14) 7,500 7,619 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 (14) 13,025 13,231 Massachusetts Water Resources Authority Revenue 5.250% 8/1/35 (4) 6,310 7,889 Massachusetts Water Resources Authority Revenue 4.000% 8/1/36 7,200 7,522 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 2,710 3,062 Massachusetts Water Resources Authority Revenue 5.000% 8/1/40 2,690 3,091 Massachusetts Water Resources Authority Revenue 5.000% 8/1/40 9,860 11,329 Massachusetts Water Resources Authority Revenue 5.000% 8/1/42 1,000 1,123 Massachusetts Water Resources Authority Revenue 5.250% 8/1/42 10,000 11,341 Massachusetts Water Resources Authority Revenue 5.000% 8/1/44 8,000 8,967 Massachusetts Water Resources Authority Revenue VRDO 0.630% 3/7/17 2,100 2,100 Massachusetts Water Resources Authority Revenue VRDO 0.640% 3/7/17 5,200 5,200 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/31 1,000 1,110 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 7,000 7,865 Scituate MA GO 4.000% 9/15/39 3,000 3,093 University of Massachusetts Building Authority Revenue 5.000% 5/1/18 (Prere.) 1,615 1,694 University of Massachusetts Building Authority Revenue 5.000% 11/1/31 2,500 2,904 University of Massachusetts Building Authority Revenue 5.000% 11/1/32 4,060 4,693 University of Massachusetts Building Authority Revenue 5.000% 5/1/38 2,000 2,232 University of Massachusetts Building Authority Revenue 5.000% 11/1/38 4,615 5,343 University of Massachusetts Building Authority Revenue 5.000% 11/1/39 6,695 7,592 University of Massachusetts Building Authority Revenue 5.000% 11/1/39 3,000 3,358 University of Massachusetts Building Authority Revenue 5.000% 11/1/40 3,000 3,396 University of Massachusetts Building Authority Revenue 5.000% 11/1/44 3,365 3,755 Worcester MA GO 5.250% 8/15/21 (14) 315 316 Guam (0.4%) Guam Government Business Privilege Tax Revenue 5.000% 11/15/33 3,000 3,144 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.500% 7/1/43 2,250 2,464 Total Tax-Exempt Municipal Bonds (Cost $1,489,447) Total Investments (99.3%) (Cost $1,489,447) Other Assets and Liabilities-Net (0.7%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2017, the aggregate value of these securities was $18,689,000, representing 1.2% of net assets. 2 Securities with a value of $534,000 have been segregated as initial margin for open futures contracts. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). (18) SBLF (Michigan School Bond Loan Fund). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of February 28, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 1,514,139 — Futures Contracts—Assets 1 61 — — Futures Contracts—Liabilities 1 (13) — — Total 48 1,514,139 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At February 28, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 2-Year U.S. Treasury Note June 2017 375 81,152 13 5-Year U.S. Treasury Note June 2017 (465) (54,732) 140 Ultra 10-Year U.S. Treasury Note June 2017 65 8,706 (15) 138 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At February 28, 2017, the cost of investment securities for tax purposes was $1,489,447,000. Net unrealized appreciation of investment securities for tax purposes was $24,692,000, consisting of unrealized gains of $45,440,000 on securities that had risen in value since their purchase and $20,748,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD MASSACHUSETTS TAX-EXEMPT FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 17, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MASSACHUSETTS TAX-EXEMPT FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 17, 2017 VANGUARD MASSACHUSETTS TAX-EXEMPT FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: April 17, 2017 * By:/s/ ANNE E. ROBINSON Anne E. Robinson, pursuant to a Power of Attorney filed on October 4, 2016, see file Number 33-32548, Incorporated by Reference.
